     Case: 4:20-mj-00096-DDN Doc. #: 4 Filed: 04/09/20 Page: 1 of 2 PageID #: 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                )   No.   4:20 MJ 96 DDN
                                                  )
BRYANT WILLINGHAM,                                )
                                                  )
                Defendant.                        )


                  MOTION FOR PRE-TRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and John Ware, Assistant United States

Attorney for said District, and moves the Court to order defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of defendant’s initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, Section

3141, et seq.

        As and for its grounds, the Government states as follows:

        1.       Defendant is charged with carjacking in violation of Title 18, United States Code,

Section 2119, a crime of violence mandating a detention hearing pursuant to Title 18, United

States Code, Section 3142(f)(1)(A).

        2.       A rebuttable presumption arises pursuant to Title 18, United States Code, Section

3142(e)(2), as defendant has been convicted of a qualifying offense, that there are no conditions

or combination of conditions which will reasonably assure the appearance of the defendant as

required, and the safety of any other person and the community.
   Case: 4:20-mj-00096-DDN Doc. #: 4 Filed: 04/09/20 Page: 2 of 2 PageID #: 7



       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant’s appearance as required and the safety of any other person and the community

and the Government requests this Court to order defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of defendant’s initial appearance.



                                               Respectfully submitted,

                                                JEFFREY B. JENSEN
                                                United States Attorney

                                                s/John Ware
                                                JOHN WARE, #40880MO
                                                Assistant United States Attorney
